In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Westchester County, dated February 26, 1980, which denied their motion to dismiss the action for lack of in personam jurisdiction. Order reversed, on the law, with $50 costs and disbursements, motion granted and *621complaint dismissed (see Rush v Savchuk, 444 US 320; Erneta v Princeton Hosp., 49 NY2d 829, revg 66 AD2d 669; Morehouse v Volkswagen AG., 74 AD2d 164). Damiani, J. P., Lazer, Gibbons and O’Connor, JJ., concur.